Citation Nr: 1123457	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-44 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hip avascular necrosis and osteoarthritis, status post total hip arthroplasty (hip disability).

2.  Entitlement to a temporary 100 percent evaluation due to hospitalization for hip disability.

3.  Entitlement to a temporary 100 percent evaluation for convalescence for hip disability.

4.  Entitlement to service connection for psychiatric disability.

5.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of January and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veteran contends that service connection is warranted for right hip disability and psychiatric disability because both are related to an in-service motor vehicle accident (MVA) in June 1982 in which he was hospitalized and J.W. (a fellow soldier and friend) was killed. 

At the outset, the Board notes that the Veteran's service treatment records and service personnel records (SPRs) are not of record and are presumed unavailable.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this remand has been undertaken with this heightened duty in mind.  

The Veteran's DD Form 214 confirms that he had active service from September 1980 to September 1984.  The Veteran's military occupational specialty (MOS) was wheel vehicle repairer.  

J.W.'s service personnel records show that his active duty at least partially overlapped in time with the Veteran's active duty and his MOS was wheel vehicle repairman.  A search of the Social Security Administration (SSA) death index confirms that J.W.'s date of death was in June 1982.

Although it does not appear from the Veteran's DD Form 214 and J.W.'s SPRs that they served in the same unit, the Veteran contends that they were in the same unit and were roommates.  

The Veteran submitted a statement from his sister in March 2009 who attested to the Veteran telling him about the MVA, death of J.W., injuring his right hip in the accident, and of pain in his right hip after service.  His sister also attested to the Veteran's visible symptoms of being nervous, jumpy, easy to anger, and very depressed after service.  The Veteran also submitted a lay "buddy" statement from his cousin in September 2009 who attested to the Veteran telling him of the MVA the day after it happened as they both served together.  The cousin also attested to the Veteran telling him that he hurt his right hip in the accident and to his visible symptoms of being nervous, jumpy, easy to anger, and antisocial after service.

VA medical center (VAMC) records and private medical records show diagnoses of avascular necrosis of the hip and that the Veteran underwent a total right hip arthroplasty in October 2008.  VAMC records also show diagnoses of PTSD and other psychiatric disorders to include panic disorder and major depressive disorder, single episode, severe, with psychotic features.  In these medical records, the Veteran continuously reported the MVA in June 1982.

As noted above, the Veteran's SPRs are not available; therefore, after careful consideration, the Board has determined that the Veteran's assertions regarding the occurrence of the in-service MVA are credible and concedes that the accident occurred.

The Board notes that the record reflects that the Veteran has not been afforded VA examinations in response to his claims for service connection for hip disability or for service connection for psychiatric disability.  
 
VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for VA examinations in response to his claims.

It is contended that entitlement to a temporary 100 percent evaluation due to hospitalization for hip disability in excess of 21 days; entitlement to a temporary 100 percent evaluation for convalescence for hip disability; and entitlement to a TDIU is warranted.  The Board will defer its decision on these issues until the issues of entitlement to service connection for hip disability and entitlement to service connection for psychiatric disability are resolved. 

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims held that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  

Moreover, in Clemons, 23 Vet. App. 1, the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence shows that the Veteran has been diagnosed with PTSD and other psychiatric disorders.  However, the Veteran has not been provided appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.  

Finally, additional records pertinent to this claim might be available as the latest VAMC records are from June 2009.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with all required notice in response to the claim for service connection for psychiatric disability other than PTSD. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disorders or hip disability .

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's hip disability.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's right hip disability is etiologically related to the Veteran's active service, to specifically include the aforementioned MVA in June 1982.  For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

The rationale for all opinions expressed must also be provided.

4.  The Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim, to include PTSD.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each acquired psychiatric disorder currently present or present at any time during the pendency of this claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to specifically include the aforementioned MVA in June 1982.  For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC should undertake any additional development it determines to be warranted.

6.  Then, the RO or the AMC should adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


